THE prisoner was indicted at the Winchester District Court, April 1796, for the murder of Frederick Becktoil, The jury found a special verdict as follows:
“ We the jury find, that on the evening of the 21st of “ January, 1796, the said Robert Mitcht.il the prisoner “ at the bar, came to his own house in the county of “ Berkeley, and within the jurisdiction of this court, in a “ state of intoxication; that he the said Robert Mitchell, “ then and there eat his supper, and then and there went “ to bed about six o’clock at night, and apparently went to “ sleep; that about a quarter of an hour after six o’clock, he “ then and there awoke, and desired his the said Robert “ Mitchell’s wife to come to bed, which she not comply- “ ing with, a quarrel immediately ensued, and he, the “ said Robert Mitchell, then and there pulled his said “ wife by the hair of her head. That the deceased, the “ said Frederick Becktoil, then and there interposed to “ part them; that a scuffle ensued between the said Ro- “ bert Mitchell and the said Frederick Becktoil. the said “ Frederick Becktoil then and there residing and board- “ ing with the said Robert Mitchell, whereupon the said “ Robert Mitchell then and there took down his gun, that *117“ the said Frederick Becktoli then and there took the “ said gun away from the said Robert Mitchell, and he “ the said Frederick Becktoli then and there put the said “ gun up again. That a second quarrel and scuffle again “ immediately then and there ensued between the said Ro “ bert Mitchell and his said wife, that the said Frederick “ Becktoli again interposed to part them, and a second “ scuffle again then and there immediately ensued between “ the said Robert Mitchell and the said Frederick Beck- “ toll: that in the scuffle the said Robert Mitchell fell “ over a spinning wheel, which hurt his face so that it “ bled; that the said Frederick Becktoli, then and there “ immediately ran out of the house. That the moment “ the said Robert Mitchell recovered from his fall, he “ then and there ran and got his said gun again, the “ same being then, and before the said Robert Mitchell “ came home in the evening, ready loaded by the said “ Frederick Becktoli, to whom it had been lent some days “ before, but whether the said Robert Mitchell then and “ there knew the said gun to be loaded the j urors are “ wholly ignorant; and the said Robert Mitchell then and “ there instantly pursued the said Frederick Becktoli to “ the door of the house, and then and there standing at “ the door of the said house, he the said Robert Mitchell “ then and there instantly discharged the said gun to- “ wards the said Frederick Becktoli, the moon being then “ shining so that the; said Frederick could be seen, and *118“ the ground covered with snow, he the said Frederick “ Becktoll then and there being at the distance of be. “ tween twelve and fifteen yards from the said Robert “ Mitchell and going away from the house, , and with a “ leaden bullet, as charged in the said indictment, from u the said gun shot, did intentionally shoot and wound the “ said Frederick Becktoll then and there in the back, as “ in the said indictment is charged, of which wound the “ said Frederick Becktoll then and there instantly died. “ That soon after the said Frederick Becktoll fell, he the “ said Frederick Becktoll was carried into the house of the “ said Robert Mitchell. That the said Robert Mitchell “ directed Ms, son to take the gun and lay it where the “said Frederick Becktoll had fallen, in order that the M people might be induced to believe that the said Frede- “ rick Becktoll had shot himself. That from the time the “said Robert Mitchell first got out of his bed to beat his ■“ said wife as is aforesaid,.to:the time of the shooting the “ aforesaid Frederick Becktoll, was near one quarter of an “hour; .that during that .whole period the said Robert “ Mitchell and his said wife, and the said Robert Mit- “ cheII and the said Frederick Becktoll were quarrelling. “ or scuffling. We find that the said Frederick Becktoll “ was during the whole time, then and there unarmed, “ that there had not been any former quarrel or grudge “ between the said Robert Mitchell and the said Frede “ rick Becktoll the deceased, so .far as the jurors are in *119“ formed. And if upon the whole matter, the court shall “ be of opinion that the said Robert Mitchell is guilty of “ murder, then-we the j&ry find the said Robert Mitchell K guilty of murder; otherwise we the jury find the said “ Robert Mitchell guilty of manslaughter only.”
The question arising on this special verdict was adjourned, and at a general court, November 16th, 1796, present judges Prentis, Tacker, Tyler, Jones, White, and Nelson, the following judgment was entered. “The “ question of law arising on the special verdict in the “ transcript of the record of the said case mentioned be- “ ing argued, it is the opinion of the court that the said “ Mitchell is not guilty of murder.”